112 F.3d 516
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Stevens Lawrence HART, Plaintiff-Appellant,v.David ALLEN, Defendant-Appellee,andJefferson County Fair Board;  Floyd C. Bauer;  LowellPatterson;  Pete McCabe;  Patti Bender;  PeggyBoyle, Defendants.
No. 96-35239.
United States Court of Appeals, Ninth Circuit.
Submitted April 21, 1997.*Decided April 24, 1997.

Before BROWNING, THOMPSON, and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Stevens Lawrence Hart appeals pro se the district court's grant of summary judgment to defendant David Allen in Hart's action under 42 U.S.C. § 1983, and the district court's denial of Hart's motion to recuse Judge Frye.  We have jurisdiction pursuant to 28 U.S.C. § 1291.  We review a grant of summary judgment de novo.  See Jesinger v. Nevada Fed.  Credit Union, 24 F.3d 1127, 1130 (9th Cir.1994).  We review the denial of a recusal motion for abuse of discretion.  See United States v. Monaco, 852 F.2d 1143, 1147 (9th Cir.1988).


3
We affirm the district court's summary judgment in favor of Allen for the reasons stated in the district court's opinion and order filed on September 25, 1995.


4
We decline to address Hart's contention regarding his conviction under the Oregon statute because the district judge based her order wholly on defendant Allen's immunity, and did not address Hart's conviction under the Oregon statute.


5
We affirm the denial of Hart's motion to recuse Judge Frye for the reasons stated in Judge Marsh's order filed on April 14, 1995.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3